PER CURIAM.
The appellant’s request for a belated appeal is not cognizable in a rule 3.850 motion. The request does not constitute one of the enumerated grounds for filing a rule 3.850 motion. See Fla. R.Crim. P. 3.850(a). Thus, the trial court correctly denied the appellant’s motion.
Accordingly, we affirm the trial court’s denial of the appellant’s rule 3.850 motion. This disposition is without prejudice to the appellant’s right to file a Petition for Belated Appeal pursuant to Florida Rule of Appellate Procedure 9.141(c).
AFFIRMED.
WEBSTER, DAVIS and THOMAS, JJ., concur.